aes

AQ 245B (Rev, 62/08/2019) Judgment in a Criminal Petty Case (Modified) oO Page | of 1 a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America oo, JUDGMENT IN A CRIMINAL CASE
v. ; . (For Offenses Committed On or After November 1, 1987)

Hilarion Gaytan-Santiago Case Number: 3:19-mj-24722

Robert C Schlein

. Defendant's “or E D
REGISTRATION NO. 93439298 Fr tl L.

THE DEFENDANT: : : DEC 27 2013
pleaded guilty to count(s) 1 of Complaint

 

 

 

CLERK, Uo. Dt TO RICT COURT

 

 

 

 

 

 

L} was found guilty to count(s) _ SOLLTHERN DISTRICT OF CALIFORNIA |
after a plea of not guilty, BY DE
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense _ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) - ot ; 1
[) The defendant has been found not guilty on count(s)
C] Count(s) 7 dismissed on the motion of the United States.
IMPRISONMENT

The defendant.is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

x: TIME SERVED [I days

&] Assessment: $10 REMITTED DJ Fine: WAIVED

J] Court recommends USMS, ICE or DHS or other arresting agency return all property oa documents in
_ kanye 2

oF defendant’s possession at the time of arrest upon their deportation 0 aiyemeral re (ec :

Tas 2a be deported/removed with relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 27, 2019
Date of Imposition of Sentence

 

ae

OP yee - g .
Received <a = MU, tw be ee Le

DUSM HONORABLE MITCHELL D, DEMBIN.
-UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | eee 3:19-mj-24722

 

 

 
